DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 March 2021 has been entered.
Claim Interpretation
With regard to Claim 1, the limitation of “flattening or removing tangent points on an outer surface of the feed screen” will be interpreted as a result of “hot-roll calendaring a woven fiber screen” based on [0007], [0031], and Example 3 [00143] of the instant specification, rather than being interpreted as a separate step in the claimed method.
Similarly, with regard to Claim 3, the limitation of “flattened or removed tangent points on an outer surface of the feed screen” will be interpreted as being a result of hot-roll calendaring the woven fiber screen based on the citations from the instant specification above.


Claim Objections
Claim 14 is objected to because of the following informalities:  On line 1, please replace “planner” with “planar” according to [0101] of the instant specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2013/0334128) in view of Schindler (US 2009/0221047) and Tayalia (US 2013/0146531) or Herrington (US 2012/0298578).
With regard to Claim 1, Takagi discloses a separation membrane element includes a perforated water collection tube and an envelope shaped membrane formed of a separation membrane and wound around a periphery of the perforated water collection tube (Abstract). Takagi discloses a method of producing a feed screen comprising thermal fusion bonding a woven fiber screen to a final height of 600 microns or less ([0097]-[0106], feed-side spacer is disposed by thermal fusion bonding and projected on the plane of the separation membrane; the feed-side spacer may be made of woven fabric; the feed-side spacer may have a height of 100 microns or more and 1,000 microns or less). 
However, Takagi is silent to hot-roll calendaring being a form of thermal fusion bonding, and is silent to the hot-roll calendaring resulting in flattening or removing tangent points on an outer surface of the feed screen.
Schindler discloses a fine fiber layer forming a multilamellar web or matrix (Abstract). Schindler discloses a heat treatment or thermal bonding process can heat individual fibers to a temperature at or above a fusion or melting point of the individual fibers and then cause the fibers to adhere, coalesce, or form into a fused network, membrane or membrane-like structure ([0129]). Schindler discloses that one form of 
Schindler discloses that the calendaring process can result in a fused network, membrane, or membrane-like structure that is thinner than the original fine fiber layer, depending in part on the degree of heat treatment, including heating, pressure, and time ([0129]). 
Furthermore, it is known from at least Tayalia (Abstract, [0005]) or Herrington ([0055]) that thinner feed spacers allow more membrane material and thus more membrane surface area to be wrapped in the same housing for use with low fouling feed water.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the thermal fusion bonding of Takagi to include hot-roll calendaring and for the hot-roll calendaring to result in flattening or removing tangent points on an outer surface of the feed screen, as taught by Schindler and Tayalia or Herrington, in order to heat individual fibers to a temperature at or above a fusion or melting point of the individual fibers and then cause the fibers to adhere, coalesce, or form into a fused network, membrane or membrane-like structure, such as a feed-side spacer, such that the structure is thinner than the original feed side spacer in order to allow more membrane material and surface area to be wrapped in the same housing for use with low fouling feed water.
With regard to Claim 2
With regard to Claim 3, Takagi discloses a separation membrane element includes a perforated water collection tube and an envelope shaped membrane formed of a separation membrane and wound around a periphery of the perforated water collection tube (Abstract). Takagi discloses a feed spacer comprising a woven fiber screen having a height of 600 microns or less ([0097]-[0106], feed-side spacer is disposed by thermal fusion bonding and projected on the plane of the separation membrane; the feed-side spacer may be made of woven fabric; the feed-side spacer may have a height of 100 microns or more and 1,000 microns or less). 
However, Takagi is silent to the feed spacer having flattened or removed tangent points along an outer surface of the feed screen.
The instant specification at [00143] in Example 3 shows that a feed spacer having flattened or removed tangent points along an outer surface of the feed screen was created by hot roll calendaring of the feed screen.
Schindler discloses a fine fiber layer forming a multilamellar web or matrix (Abstract). Schindler discloses a heat treatment or thermal bonding process can heat individual fibers to a temperature at or above a fusion or melting point of the individual fibers and then cause the fibers to adhere, coalesce, or form into a fused network, membrane or membrane-like structure ([0129]). Schindler discloses that one form of such a heat treatment process is a thermal calendaring operation which uses rollers to form the heat treated layers ([0129]), such as the thermal fusion bonding process disclosed in Takagi.
Schindler discloses that the calendaring process can result in a fused network, membrane, or membrane-like structure that is thinner than the original fine fiber layer, 
Furthermore, it is known from at least Tayalia (Abstract, [0005]) or Herrington ([0055]) that thinner feed spacers allow more membrane material and thus more membrane surface area to be wrapped in the same housing for use with low fouling feed water.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the thermal fusion bonded feed spacer of Takagi to have flattened or removed tangent points along an outer surface of the feed screen, as taught by Schindler and Tayalia or Herrington, in order to allow more membrane material and surface area to be wrapped in the same housing for use with low fouling feed water..
With regard to Claim 4, Takagi discloses wherein the woven fiber screen has a height of 350 microns or less ([0106], the feed-side spacer may have a height of 100 microns or more and 1,000 microns or less).
With regard to Claim 5, modified Takagi of Claim 3 comprises a feed spacer having flattened or removed tangent points achieved by passing the sheet of feed spacer material through a pair of hot rollers, resulting in a thinner structure than the original fine fiber layer (Schindler, [0129]). As the feed spacer material is thinner as a result of the hot roll calendaring process, this suggests that the feed spacer comprising the woven fiber screen of modified Takagi is compressible.
With regard to Claim 6, Takagi discloses a spiral-wound filter element comprising a feed spacer of Claim 3
With regard to Claim 7, Takagi discloses the spiral-wound filter element comprising a permeate screen having a height of 300 microns or less and a filtration membrane ([0004], [0097], separation membrane (filtration membrane); [0125], the thickness of the permeate-side spacer in the separation membrane element is preferably 50 to 500 microns).
With regard to Claim 12, Takagi discloses wherein the filtration membrane is a microfiltration membrane or an ultrafiltration membrane ([0002]).
With regard to Claim 14, Takagi discloses wherein the filter membrane layers are in planar contact with the calendared outer surfaces of the feed spacer ([0097]-[0106], feed-side spacer is disposed by thermal fusion bonding and projected on the plane of the separation membrane).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2013/0334128) in view of Schindler (US 2009/0221047) and Tayalia (US 2013/0146531) or Herrington (US 2012/0298578), as applied to the claims above, and in further view of Knappe (US 2009/0145838).
With regard to Claim 8, modified Takagi discloses all the limitations in the claims as set forth above. However, modified Takagi is silent to wherein the feed spacer is imprinted into the filtration membrane.
Knappe discloses spiral wound filtration elements made of sheetlike membrane material designed for crossflow filtration operation ([0002]). Knappe discloses that it is desirable that the tension that is created within the element is such that the flanking two membrane sheets become pressed against the feed spacer with a force that is equal to or greater than the force generated within the feed spacer as a result of the differential 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the feed spacer of modified Takagi to be imprinted into the filtration membrane, as taught by Knappe, in order to resist telescoping.
With regard to Claim 9, modified Takagi is silent to wherein at least one surface of the feed spacer is imprinted up to 65 microns into the filtration membrane.
Knappe discloses that it is desirable that the tension that is created within the element is such that the flanking two membrane sheets become pressed against the feed spacer with a force that is equal to or greater than the force generated within the feed spacer as a result of the differential pressure to resist telescoping ([0009]).
As the resistance to telescoping is a variable that can be modified, among others, by pressing the feed spacer further against a membrane sheet, the precise imprinting depth would have been considered a result effective variable by one having ordinary skill in the art at the effective filing date of the invention. As such, without showing unexpected results, the claimed feed spacer imprinting depth of up to 65 microns into the filtration membrane cannot be considered critical. See Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)(Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Accordingly, one of ordinary skill in the art at the effective filing date of the invention would have optimized, by routine experimentation, the imprinting depth KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP §2144.05(II)(A).
With regard to Claim 10, modified Takagi discloses all the limitations in the claims as set forth above. The instant specification states in [0109] that a compressed or imprinted screen can be desirable because it is able to spring open or expand during operation to maintain contact with surfaces of the adjacent membrane and limit ballooning. However, modified Takagi is silent to wherein the feed spacer is configured to expand to maintain contact with a surface of the filtration membrane during operation.
Knappe discloses spiral wound filtration elements made of sheetlike membrane material designed for crossflow filtration operation ([0002]). Knappe discloses that it is desirable that the tension that is created within the element is such that the flanking two membrane sheets become pressed against the feed spacer with a force that is equal to or greater than the force generated within the feed spacer as a result of the differential pressure to resist telescoping ([0009]). The Examiner interprets “membrane sheets become pressed against the feed spacer” to include imprinting into a membrane.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the feed spacer of modified Takagi to be imprinted into the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2013/0334128) in view of Schindler (US 2009/0221047) and Tayalia (US 2013/0146531) or Herrington (US 2012/0298578), as applied to the claims above, and in further view of Colby (US 5,470,468).
With regard to Claim 11, modified Takagi discloses all the limitations in the claims as set forth above. However, modified Takagi is silent to further comprising a housing, wherein an annular space between the filtration membrane and the housing is blocked.
Colby discloses a spiral membrane filtration module incorporating a seal assembly to seal the annular space or bypass channel existing between the outer diameter of the filtration cartridge and the inner diameter of the housing in which it is disposed (Title, Abstract). Colby discloses a housing, wherein an annular space between the filtration membrane and the housing is blocked (C5/L41-48, the membrane cartridge and associated seals are encapsulated by an overwrap comprising epoxy and fiberglass which prevents leaking of feed material from the cartridge into the bypass channel (annular space) between the outer diameter of the cartridge and the inner diameter of the housing). Bypass flow over the outer diameter of the filtering membrane cartridge results in wasted pump energy and reduced operating efficiency (C1/L20-44).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2013/0334128) in view of Schindler (US 2009/0221047) and Tayalia (US 2013/0146531) or Herrington (US 2012/0298578), as applied to the claim above, as evidenced by McCague (US 2006/0219635).
With regard to Claim 13, modified Takagi discloses all the limitations in the claims as set forth above. Takagi discloses that in a spiral-type separation membrane element, when a raw fluid is fed from one of both ends in terms of the longitudinal direction of the perforated water collection tube, the permeated fluid passes through the perforated water collection tube and flows out from the element through the other end ([0004], [0134]). Takagi discloses that the concentrate passes through the feed-side passage and flows out from the element through that other end ([0134]). However, Takagi does not explicitly state that the spiral-type separation membrane element is a tangential flow filtration (TFF) system.
McCague discloses a high-density filtration module for separating a liquid from a high solids feed comprising sheets of porous filtration membrane being disposed generally concentrically about a central porous tube (Abstract). McCague discloses that spiral-wound filters are examples of cross-flow filters in which fluid to be filtered flows tangential to the filter surface ([0004]). 

Response to Arguments
Applicant’s arguments filed 16 March 2021 on Pages 4-7 of the Remarks, regarding the application of Tayalia, which teaches thinning the edges of the feed spacer in the Abstract, and with respect to the rejections of Claims 1 and 3 under Takagi in view of Schindler and Tayalia (Claim 1) or Takagi in view of Tayalia (Claim 3) have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Takagi, Schindler, and Herrington or Tayalia for Claims 1 and 3.
It is the Examiner’s view that Takagi and Schindler suggest to one of ordinary skill in the art to use a thermal fusion bonding process, such as hot-roll calendaring, on the feed spacer of a spiral wound membrane (Takagi, [0097]-[0106]; Schindler, [0129]). Schindler further discloses that the hot-roll calendaring process may result in thinning of the feed spacer ([0129]), which reads on the claimed flattening and removing tangent points on an outer surface of the feed screen of Claims 1 and 3. Finally, either Herrington ([0055]) or Tayalia (Abstract, [0005]) suggest that thinning of the feed spacer would be desirable in order so that more membrane leaves may be added to the spiral wound membrane, providing more membrane surface area for filtration of low fouling feed water. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777